Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J.), rendered October 14, 2003, as amended September 28, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The police account of the incident was not implausible, and any inconsistencies in testimony were insignificant. Concur—Saxe, J.P., Marlow, Williams, Sweeny and Malone, JJ.